Name: Commission Regulation (EEC) No 2662/85 of 20 September 1985 making the importation of certain textile products originating in Turkey subject to quantitative limitation
 Type: Regulation
 Subject Matter: leather and textile industries;  Europe;  international trade
 Date Published: nan

 21 . 9 . 85 Official Journal of the European Communities No L 252/ 15 COMMISSION REGULATION (EEC) No 2662/85 of 20 September 1985 making the importation of certain textile products originating in Turkey subject to quantitative limitation THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Reglation (EEC) No 1842/71 ('), and in particular Article 1 thereof, After consultation within the Advisory Committee established by Article 3 of that Regulation, Whereas imports of textile products on the Community market have during recent years given rise to market disturbance and are causing serious damage to Community producers resulting in the closure of factories and considerable loss of employment ; Whereas, in consequence of this situation , imports of certain textile products originating in the majority of low-cost supplier countries are at present subject to a Community system of authorization and quantitative limitation ; Whereas the extremely rapid increase in recent years of imports into the Community of T-shirts (category 4), jerseys (category 5), trousers (category 6), shirts (cate ­ gory 8), underpants (category 13), bed linen (category 20), dresses (category 26) and outer garments (category 83) originating in Turkey have helped to exacerbate the cumulative disturbance of the Community market ; whereas the Community has already made imports of such products subject to Community or regional quantitative limits ; Whereas the quantities of products covered by import documents already issued between 1 July and 10 September 1985 under the surveillance system intro ­ duced in Commission Regulation (EEC) No 28 1 9/79 (2), as last amended and extended by Regula ­ tion (EEC) No 3551 /84 (3) showed the following percentage increases by comparison to the quantitative limits laid down by the Community in Commission Regulation (EEC) No 3639/84 (4) for the same catego ­ ries in the period 1 January to 30 June 1985 : T-shirts category 4) 92%, trousers (category 6) 115% , outer garments (category 83) 130 % ; Whereas in the first six months of 1985 imports into the Community of jerseys (category 5), shirts (category 8) and bed linen (category 20) originating in Turkey amounted to 78 % , 71 % and 59 % respectively of 1984 imports ; Whereas this situation makes it necessary to take immediate action in order to avoid irreparable injury to producers in the Community as currently composed ; Whereas it is therefore necessary to adopt, pursuant to Article 60 of the Additional Protocol to the Associa ­ tion Agreement between the European Economic Community and Turkey, the protective measures needed to overcome these difficulties ; Whereas in the first six months of 1985 imports into Germany of socks (category 12) originating in Turkey amounted to 600 % of 1984 imports ; Whereas in the first six months of 1985 imports into Germany of underpants (category 13) originating in Turkey amounted to 318 % of 1984 imports ; whereas in the first seven months of 1985 imports into the United Kingdom of the same products amounted to 127% of 1984 imports ; Whereas in the first seven months of 1985 imports into France and the United Kingdom of dresses (cate ­ gory 26) amounted respectively to 130 % and 107 % of 1984 imports ; Whereas the volume of this increase makes it neces ­ sary to take immediate action aimed at avoiding irre ­ parable damage to producers in France, Germany and the United Kingdom ; whereas it therefore justifies the adoption, pursuant to Article 60 of the Additional Protocol to the Association Agreement between the European Economic Community and Turkey, of the safeguard measures needed to overcome these difficul ­ ties ; Whereas the cumulative disturbance of the Commu ­ nity market should not be exacerbated by a concentra ­ tion of imports in the initial period of application of quantitative restrictions ; whereas imports to the Community should be as regularly phased as possible, (  ) OJ No L 192, 26 . 8 . 1971 , p. 14. (2) OJ No L 320, 15 . 12. 1979, p. 9 . (3) OJ No L 331 , 19 . 12. 1984, p . 14 . (4) OJ No L 335, 22 . 12. 1984, p . 28 . No L 252/ 16 Official Journal of the European Communities 21 . 9 . 85 2. The provisions of the preceding paragraph shall not apply to products which have been placed on board and are in the course of shipment to Germany and the United Kingdom before the entry into force of this Regulation . Article 4 1 . The importation into France and the United Kingdom of the textile products of category 26 listed in Annex II, originating in Turkey, shall be subject to the quantitative limits fixed therein . 2 . The provisions of the preceding paragraph shall not apply to products which have been placed on board and are in the course of shipment to France and the United Kingdom before the entry into force of this Regulation . HAS ADOPTED THIS REGULATION : Article 1 1 . The importation into the Community of the textile products of categories 4, 5 , 6 , 8 , 20 and 83 listed in Annex I, originating in Turkey, shall be subject to the quantitative limits fixed therein . 2 . The provisions of paragraph 1 shall not apply to products which have been placed on board and are in the course of shipment to the Community before the entry into force of this Regulation . Article 2 1 . The importation into Germany of the textile products of category 12 listed in Annex II , originating in Turkey, shall be subject to the quantitative limits fixed therein . 2 . The provisions of the preceding paragraph shall not apply to products which have been placed on board and are in the course of shipment to Germany before the entry into force of this Regulation . Article 3 1 . The importation into Germany and the United Kingdom of the textile products of category 13 listed in Annex II , originating in Turkey, shall be subject to the quantitative limits fixed therein . Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 31 July 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 September 1985 . For the Commission Willy DE CLERCQ Member of the Commission A N N E X I I C C T he ad in g N o N IM E X E co de (1 98 5) T h ir d co un tr ie s M em be r S ta te s I Q ua nt ita tiv e lim its Ca te go ry D es cr ip tio n U ni ts fro m 21 Se pt em be r 19 85 to 31 Ju ly 19 86 of w hi ch (') fro m 21 Se pt em be r to 31 D ec em be r 19 85 4 60 .0 4 B I II a) b) c) IV b) 1 aa ) dd ) 2 ee ) d) 1 aa ) dd ) 2 dd ) 60 .0 4- 19 , 20 , 22 , 23 , 24 , 26 , 41 , 50 , 58 , 71 , 79 , 89 U nd er ga rm en ts , kn itt ed or cr oc he te d, n o t el as ti c or ru bb er iz ed : Sh irt s, T- sh irt s, lig ht w ei gh t fin e kn it ro ll, po lo or tu rtl e ne ck ed ju m pe rs an d pu llo ve rs , un de rv es ts an d th e lik e, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed , ot he r th an ba bi es ' ga rm en ts ,o fc ot to n or sy nt he tic te xt ile fib re s ; T- sh irt s an d lig ht w ei gh t fin e kn it ro ll, po lo or tu rtl e ne ck ed ju m pe rs an d pu llo ve rs ,o f re ge ne ra te d te xt ile fib re s, ot he r th an ba bi es ' ga rm en ts Tu rk ey D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 16 17 5 1 09 0 46 5 1 4 2 0 4 0 5 0 80 15 0 65 23 4 9 5 3 87 5 26 0 17 5 37 0 95 0 30 50 20 5 73 0 5 60 .0 5 A I II b) 4 bb )1 1 aa a) bb b) cc c) dd d) ee e) 22 bb b) cc c) dd d) ee e) fff ) 60 .0 5- 01 , 31 , 33 , 34 , 35 , 36 , 39 , 40 , 41 , 42 , 43 O ut er ga rm en ts an d ot he r ar tic le s, kn itt ed or cr oc he te d, no t el as tic or ru b b er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss o ­ ri es : Je rs ey s, pu llo ve rs , sli p- ov er s, w ai st ­ co at s, tw in se ts ,c ar di ga ns ,b ed -ja ck et s an d ju m pe rs , kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed , of w oo l, of co tt o n or of m an -m ad e te xt il e fi br es Tu rk ey D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 8 30 0 22 0 10 0 35 0 19 0 9 30 6 9 20 5 1 50 0 70 20 50 30 3 10 2 1 68 5 6 61 .0 1 B V d) 1 2 3 e) 1 2 3 61 .0 2 B II e) 6 aa ) bb ) cc ) 61 .0 1- 62 , 64 , 66 , 72 , 74 , 76 61 .0 2- 66 , 68 , 72 M en 's an d bo ys '.o ut er ga rm en ts : W om en 's, gi rls ' an d in fa nt s' ou te r ga rm en ts : Tu rk ey D F I B N L U K IR L D K G R E E C 10 00 pi ec es 6 60 0 35 0 23 5 44 0 46 0 12 4 1 5 9 8 52 1 1 85 0 10 0 65 12 5 13 0 4 11 5 3 2 39 2 21 . 9 . 85 Official Journal of the European Communities No L 252 / 17 (') Th os e qu an tit ie s no t us ed by 31 D ec em be r 19 85 m ay be al lo tte d up to 31 Ju ly 19 86 . C C T he ad in g N o N IM E X E co de (1 98 5) T hi rd co u n tr ie s M em be r S ta te s Q ua nt ita tiv e lim its Ca te go ry D es cr ip tio n U n it s fro m 21 Se pt em be r 19 85 to 31 Ju ly 19 86 of w hi ch (') fro m 21 Se pt em be r to 31 D ec em be r 19 85 8 61 .0 3 A 61 .0 3- 11 , 15 , 19 M en 's an d bo ys ' un de r ga rm en ts , in cl ud in g co lla rs ,s hi rt fro nt s an d cu ffs : M en 's an d bo ys 's hi rts ,w ov en ,o fw oo l,, of co tt on or of m an -m ad e te xt il e fi br es ; Tu rk ey D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 6 10 0 1 23 0 20 0 57 0 33 0 15 25 4 8 4 7 4 1 90 0 30 20 17 0 30 5 5 2 2 16 2 20 62 !0 2 B Ia ) c) 62 .0 2- 12 , 13 , 19 Be d lin en , ta bl e lin en , to ile t lin en an d ki tc he n lin en ; cu rta in s an d ot he r fu rn ish in g ar tic le s : B . O th er : B ed lin en , w ov en Tu rk ey D F I B N L U K IR L D K G R E E C T on ne s 99 0 25 0 2 4 5 1 50 0 34 0 6 27 6 3 36 4 25 0 90 45 4 5 0 60 2 - 12 2 91 1 83 60 .0 5 A ll a) b) 4 hh )1 1 22 33 4 4 iji j) ll kk )1 1 11) 11 22 33 44 60 .0 5- 04 , 76 , 77 , 78 , 79 , 81 , 85 , 88 , 89 , 90 , 91 O ut er ga rm en ts an d ot he r ar tic le s, kn itt ed or cr oc he te d , no t el as tic or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss o ­ ri es : II . O th er : O ut er ga rm en ts , kn itt ed or cr oc he te d, no t el as tic or ru b ­ be riz ed , ot he r th an ga rm en ts of ca te go rie s 5, 7, 26 ,2 7, 28 ,7 1, 72 , 73 , 74 an d 75 ,o f w oo l, of co tto n or of m an -m ad e te xt il e fi br es Tu rk ey D F I B N L U K IR L D K G R E E C T on ne s 1 2 5 5 13 1 28 68 17 9 7 9 4 1 68 1 30 0 31 7 16 42 2 2 1 40 1 No L 252 / 18 Official Journal of the European Communities 21 . 9 . 85 (') Th os e qu an tit ie s no t us ed by 31 D ec em be r 19 85 m ay be al lo tte d up to 31 Ju ly 19 86 . A N N E X II C C T he ad in g N o N IM E X E co de (1 98 5) T h ir d co un tr ie s M em be r S ta te s Q ua nt ita tiv e lim its Ca te go ry D es cr ip tio n U n it s fro m 21 Se pt em be r 19 85 to 31 Ju ly 19 86 of w hi ch (') fro m 21 Se pt em be r to 31 D ec em be r 19 85 12 60 .0 3 A B I II b) C D 60 .0 3- 11 , 19 , 20 , 27 , 30 , 90 St oc ki ng s, un de r sto ck in gs ,s oc ks ,a nk le ­ so ck s, so ck et te s an d th e lik e, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : O th er th an w om en 's sto ck in gs of sy nt he tic te xt ile fib re s Tu rk ey D 10 00 pa irs 13 60 0 3 60 0 13 60 .0 4 B IV b) 1c c) 2 dd ) d) 1 cc ) 2 cc ) 60 .0 4- 48 , 56 , 75 , 85 U nd er ga rm en ts , kn itt ed or cr oc he te d, n o t el as ti c or ru bb er iz ed : M en 's an d bo ys ' un de rp an ts an d br ief s, wo m en 's, gi rls ' an d in fa nt s' (o th er th an ba bi es ') kn ick er s an d br ie fs , kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed , of co tto n or sy nt he tic te xt ile fib re s Tu rk ey D U K 1 00 0 pi ec es 8 20 0 1 50 0 2 30 0 10 0 26 6 0 .0 5 A II b) 4 cc )1 1 2 2 33 4 4 61 .0 2 B II e) 4 bb ) cc ) dd ) ee ) 60 .0 5- 45 , 46 , 47 , 48 61 .0 2- 48 , 52 , 53 , 54 O ut er ga rm en ts an d ot he r ar tic le s, kn itt ed or cr oc he te d, no t el as tic or ru b b er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss o ­ ri es : II . O th er W om en 's, gi rls ' an d in fa nt s' ou te r ga rm en ts : B . O th er : W om en 's, gi rls ' an d in fa nt s' (o th er th an ba bi es ') wo ve n an d kn itt ed or cr oc he te d dr es se s, of w oo l, of co tto n or of m an -m ad e te xt il e fi br es Tu rk ey F U K 10 00 pi ec es 27 0 20 0 20 20 21 ¢ 9 - 85 Official Journal of the European Communities No L 252 / 19 (') Th os e qu an tit ie s no t us ed by 31 D ec em be r 19 85 m ay be al lo tte d up to 31 Ju ly 19 86 .